DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a CON of 16/840,617 04/06/2020 which is a CON of 16/456,378 06/28/2019 PAT 10786004 which is a CON of 16/106,220 08/21/2018 PAT 10342265 which is a CON of 15/862,823 01/05/2018 PAT 10143239 which is a CIP of 15/224,866 08/01/2016 PAT 10051894.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1760 (in fig. 20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. (US 2016/0073692 A1). 
In regard to claim 1, Alarcon et al. discloses a cartridge 101-C comprising: 
a housing 311 extending in a longitudinal direction; 
a reservoir 312 in the housing 311, the reservoir 312 configured to store a pre-vapor formulation (see para. [0055)); a heater coil 318 in the housing 311;
avaporizer 317 in the housing 311, the vaporizer 317 including:
a wick 319; and 
a connector piece including, 
a base 318, 
an extension 321 extending from the base 313, 
a gasket portion 323, 325 defining a notch 363’, 3637 therein, an end of the wick 319 extending through the notch 363', 363, and the base 313, the extension 321, and the gasket portion 323, 325 being a single piece (NOTE: “being a single piece” does not necessarily require “monolithic” or one-piece construction).
	However, Alarcon et al. does not disclose the base 66 of the connector piece includes a slide, and the housing 70 includes a groove configured to receive the slide so as to secure the base 66 to the housing 70.


In regard to claim 9, Alarcon et al. discloses the gasket portion 323, 325 further defines channels 368 (see para. [0137] for the second wire) configured to receive electrical leads 348, (see para. [0137] for the second wire) the electrical leads connected to ends of the heater coil 318.

In regard to claim 10, Alarcon et al. discloses a mouthpiece 310 configured to fit over a first end of the housing 311, the mouthpiece 310 including at least one outlet 322.

In regard to claim 11, Alarcon et al. discloses the gasket portion 323, 325, the extension 321, and the base 313 define at least one flow passage 320 therethrough.

Claims 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al. in view of DePiano et al. (US 2014/0261408 A1).
In regard to claims 2, 6, 8, WO 2016/0342157 A1 does not disclose an absorbent material in contact with a portion of the wick 20, wherein the absorbent material comprises a hollow, cylinder of absorbent material; wherein the absorbent material is in fluid communication with the reservoir.
DePiano et al. discloses an absorbent material 144 (para. [0059]) in contact with a portion of the wick 136 in order to better retain aerosol precursor composition stored in the reservoir; wherein the absorbent material 144 comprises a hollow, cylinder of absorbent material (para. [0059]); wherein the absorbent material 144 is in fluid communication with the reservoir.

In regard to claim 7, WO 2016/0342157 A1 as modified by DePiano et al. does not disclose the absorbent material 144 comprises glass fiber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of WO 2016/0342157 Ai as modified by DePiano et al. by constructing the absorbent material 144 of a glass fiber material which is much cheaper and significantly less brittle when used in composites since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10881151. 
Although the claims at issue are not identical, they are not patentably distinct from each other because though not identical, they represent the same invention as the noted patent above. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to provide, teach or suggest a sheath at least partially surrounding the absorbent material and a portion of the connector piece, such that the absorbent material is between a portion of the sheath and the portion of the connector piece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




Tdt
10/20/2021

/THO D TA/Primary Examiner, Art Unit 2831